Citation Nr: 0908251	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from April 1960 to April 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in March 2007.  

The case was remanded by the Board in July 2008 for 
additional development of the record.  



FINDING OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to low back degenerative changes in 
service or for many years thereafter.  

2.  The currently demonstrated spondylosis, osteoarthritis 
and degenerative disc disease of the lumbar spine is not 
shown to be due to any event or incident of the Veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran's back disability, including arthritis, is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of February 2005, May 2005, and 
August 2008 provided pertinent notice and development 
information.  

The Board notes that the Veteran submitted additional 
evidence subsequent to the issuance of an October 2008 
supplemental statement of the case (SSOC) without a waiver of 
consideration by the RO; specifically, a December 2008 
written statement regarding his medical history.  

This information is, for the most, similar to statements 
provided earlier.  As this evidence is duplicative in nature, 
the Board will not cause additional delay in the adjudication 
of the case by remanding it back to the RO for review.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record includes testimony and 
statements of the Veteran, service treatment records, VA 
outpatient records, and reports of VA examination.  


Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.


Entitlement to service connection for a low back disorder

The submitted VA medical records include pertinent diagnoses 
of spondylosis, osteoarthritis and degenerative disc disease 
of the lumbar spine.  Thus, the first element of Hickson is 
established.  

The service treatment record shows that, in November 1962 
while on active duty, the Veteran was treated for back pain 
following an accident when a helicopter turned over.  An 
X-ray study was taken in order to rule out any fractures.  
The report indicated that there was no evidence of fracture.  

The Veteran is not shown to have had any other document 
treatment for a back condition for the remainder of his 
service.  

The clinical evidence at the time of separation showed no 
pertinent abnormality in April 1964.  

In reviewing the medical record, the Board finds that 
earliest medical evidence documenting a back condition was in 
2002, many years after the Veteran left service.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

The Board notes that the private medical records show that, 
in March 1998, the Veteran voiced complaints of longstanding 
problems with his back, but did not link these to any 
specific event or incident of his active service.  

The recent statements of the Veteran report his having had 
problems with back pain since service and beginning private 
treatment in 1964.  However, these assertions are 
inconsistent with other information provided by the veteran 
for clinical purpose.  Thus, on this record, they have very 
limited probative weight for the purpose of the purpose of 
establishing a continuity of symptomatology since service.  

Significantly, at the VA examination in June 2005, the 
Veteran reported receiving post service low back treatment 
around 1980 with chiropractic treatment beginning sixteen 
years later.  

Then, at his hearing in March 2007, the Veteran testified 
that he began receiving chiropractic treatment in the 1970's.  
And at the VA examination in February 2008, he reported that 
his post service low back treatment began in the 1980's.  

In a statement received in December 2008, the Veteran 
reported receiving treatment for back pain from his family 
physician in 1964.  Significant, no records or other 
competent evidence has been presented to corroborate this 
statement.  

Given the various conflicting statements provided by the 
Veteran in this case, the Board can find no credible basis 
for linking the onset of his low back symptoms to his period 
of active service.  

Moreover, the record contains no competent evidence to 
support the veteran's lay assertions that his current low 
back disability is due to the documented injury or any other 
event or incident of his service.  

Additionally, the VA examiners in June 2005 and February 2008 
opined that the current back disability was unrelated to the 
Veteran's active service.  

In May 2005, a VA examiner in recording the Veteran's medical 
history stated that the Veteran had "chronic" low back pain 
following a fall from a helicopter in the 1960's in service.  

However, this report was a medical history and represented no 
more than a faithful recitation of information provided by 
the Veteran himself.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Further, the Board assigns great probative weight to the 
opinions of the VA examiners rendered in June 2005 and 
February 2008 in that they were based a thorough review of 
the medical record including the veteran's own statements.  

In summary, based on this record, the Board finds that the 
evidence preponderates against the Veteran's claim of service 
connection for a low back condition.  



ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


